Case: 1:18-op-46340-DAP Doc #: 1-3 Filed: 12/17/18 1 of 3. PageID #: 184




                    EXHIBIT 2
12/17/2018                                 Stark#:
                  Case: 1:18-op-46340-DAP Doc   Common Pleas Courts
                                                   1-3 Filed:       -- Civil Docket
                                                                12/17/18        2 of 3. PageID #: 185
                          Print This Docket                                                      Back
    2018CV02230                       STARK COUNTY COMMISSIONERS ET AL VS PURDUE PHARMA LP ET AL

                                           Type Of           OTHER CIVIL MISCELLANEOUS
                                           Action :          CIVIL
                                           Judge :           HARTNETT, CHRYSSA N.
                                           Case Status :     open
                                           Filed On:         11/14/2018

                                                                 PARTIES
              Name                                                                                Type
              CEPHALON INC,                                                                       DEFENDANT
              DOES 1-50, JANE                                                                     DEFENDANT
              ENDO HEALTH SOLUTIONS INC,                                                          DEFENDANT
              ENDO PHARMACEUTICALS INC,                                                           DEFENDANT
              INSYS THERAPEUTICS,                                                                 DEFENDANT
              JANSSEN PHARMACEUTICA INC,                                                          DEFENDANT
              JANSSEN PHARMACEUTICA INC,                                                          DEFENDANT
              JANSSEN PHARMACEUTICALS INC,                                                        DEFENDANT
              JOHNSON AND JOHNSON,                                                                DEFENDANT
              MALLINCKRODT LLC,                                                                   DEFENDANT
              MALLINCKRODT PLC,                                                                   DEFENDANT
              ORTHO MCNEIL JANSSEN PHARMACEUTICALS INC,                                           DEFENDANT
              ORTHO MCNEIL JANSSEN PHARMACEUTICALS INC,                                           DEFENDANT
              PURDUE FREDERICK COMPANY INC,                                                       DEFENDANT
              PURDUE PHARMA INC,                                                                  DEFENDANT
              PURDUE PHARMA LP,                                                                   DEFENDANT
              RHODES PHARMACEUTICALS LP,                                                          DEFENDANT
              SPECGX LLC,                                                                         DEFENDANT
              STARK COUNTY BOARD OF COMMISSIONERS,                                                PLAINTIFF
              STATE OF OHIO EX REL,                                                               PLAINTIFF
              TEVA PHARMACEUTICALS USA INC,                                                       DEFENDANT
                                                          DOCKET ENTRIES
  11-14-2018           DESIGNATION FORM FILED                                                           $.00
  11-14-2018           ORTHO MCNEIL JANSSEN PHARMACEUTICALS INC NKA JANSSEN
                       PHARMACEUTICALS INC BY CERTIFIED MAIL
                       (###432192018CV02230014!!!); JANSSEN PHARMACEUTICA INC NKA                       $9.00
                       JANSSEN PHARMACEUTICALS INC BY CERTIFIED MAIL
                       (###432192018CV02230015!!!);
  11-14-2018           JURY DEMAND - PLAINTIFF                                                       $25.00
  11-14-2018           COMPLAINT FILED INSTRUCTIONS FOR SERVICE FILED. SUMMONS                      $315.00
                       AND COPIES OF COMPLAINT SENT TO PURDUE PHARMA LP BY
                       CERTIFIED MAIL (###069012018CV02230000!!!); PURDUE PHARMA
                       INC BY CERTIFIED MAIL (###069012018CV02230001!!!); PURDUE
                       FREDERICK COMPANY INC BY CERTIFIED MAIL
                       (###069012018CV02230002!!!); RHODES PHARMACEUTICALS LP BY
                       CERTIFIED MAIL (###198082018CV02230003!!!); TEVA
                       PHARMACEUTICALS USA INC BY CERTIFIED MAIL
                       (###452022018CV02230004!!!); CEPHALON INC BY CERTIFIED MAIL
                       (###194542018CV02230005!!!); JOHNSON AND JOHNSON BY
                       CERTIFIED MAIL (###439452018CV02230006!!!); JANSSEN
                       PHARMACEUTICALS INC ORTHO MCNEIL JANSSEN
                       PHARMACEUTICALS INC NKA JANSSEN PHARMACEUTICALS INC
                       JANSSEN PHARMACEUTICA INC NKA JANSSEN PHARMACEUTICALS
                       INC BY CERTIFIED MAIL (###432192018CV02230007!!!); ENDO HEALTH
                       SOLUTIONS INC BY CERTIFIED MAIL (###193552018CV02230008!!!);
                       ENDO PHARMACEUTICALS INC BY CERTIFIED MAIL

https://www.starkcountycjis.org/starkcrt/print_cv_docket_expanded?pass_case_number=2018CV02230                  1/2
12/17/2018                                 Stark#:
                  Case: 1:18-op-46340-DAP Doc   Common Pleas Courts
                                                   1-3 Filed:       -- Civil Docket
                                                                12/17/18        3 of 3. PageID #: 186
                       (###432192018CV02230009!!!); MALLINCKRODT LLC BY CERTIFIED
                       MAIL (###432192018CV02230010!!!); MALLINCKRODT PLC BY
                       CERTIFIED MAIL (###630422018CV02230011!!!); SPECGX LLC BY
                       CERTIFIED MAIL (###631472018CV02230012!!!); INSYS
                       THERAPEUTICS BY CERTIFIED MAIL (###852862018CV02230013!!!);
  11-27-2018           SERVICE COMPLETE FOR SERVICE ISSUED 11-14-2018 CERTIFIED
                       MAIL TO ORTHO MCNEIL JANSSEN PHARMACEUTICALS INC NKA
                       JANSSEN PHARMACEUTICALS INC C/O CT CORPORATION SYSTEM
                       4400 EASTON COMMONS SUITE 125 COLUMBUS OH 43219 ON 11-19-
                       2018
  11-27-2018           SERVICE COMPLETE FOR SERVICE ISSUED 11-14-2018 CERTIFIED
                       MAIL TO JANSSEN PHARMACEUTICA INC NKA JANSSEN
                       PHARMACEUTICALS INC C/O CT CORPORATION SYSTEM 4400
                       EASTON COMMONS SUITE 125 COLUMBUS OH 43219 ON 11-19-2018
  11-27-2018           SERVICE COMPLETE FOR SERVICE ISSUED 11-14-2018 CERTIFIED
                       MAIL TO TEVA PHARMACEUTICALS USA INC C/O CORPORATE
                       CREATIONS NETWORK INC 119 EAST COURT ST CINCINNATI OH
                       45202 ON 11-19-2018
  11-27-2018           SERVICE COMPLETE FOR SERVICE ISSUED 11-14-2018 CERTIFIED
                       MAIL TO RHODES PHARMACEUTICALS LP 251 LITTLE FALLS DR
                       WILMINGTON DE 19808 ON 11-19-2018
  11-27-2018           SERVICE COMPLETE FOR SERVICE ISSUED 11-14-2018 CERTIFIED
                       MAIL TO CEPHALON INC 1090 HORSHAM RD N WALES PA 19454 ON
                       11-19-2018
  11-27-2018           SERVICE COMPLETE FOR SERVICE ISSUED 11-14-2018 CERTIFIED
                       MAIL TO JANSSEN PHARMACEUTICALS INC ORTHO MCNEIL
                       JANSSEN PHARMACEUTICALS INC NKA JANSSEN
                       PHARMACEUTICALS I C/O CT CORPORATION SYSTEM 4400 EASTON
                       COMMONS SUITE 125 COLUMBUS OH 43219 ON 11-19-2018
  11-27-2018           SERVICE COMPLETE FOR SERVICE ISSUED 11-14-2018 CERTIFIED
                       MAIL TO INSYS THERAPEUTICS 133 S SPECTRUM BLVD #100
                       CHANDLER AZ 85286 ON 11-19-2018
  11-27-2018           SERVICE COMPLETE FOR SERVICE ISSUED 11-14-2018 CERTIFIED
                       MAIL TO SPECGX LLC 3600 NORTH SECOND ST SAINT LOUIS MO
                       63147 ON 11-19-2018
  11-27-2018           SERVICE COMPLETE FOR SERVICE ISSUED 11-14-2018 CERTIFIED
                       MAIL TO MALLINCKRODT LLC C/O CT CORPORATION SYSTEM 4400
                       EASTON COMMONS SUITE 125 COLUMBUS OH 43219 ON 11-19-2018
  11-27-2018           SERVICE COMPLETE FOR SERVICE ISSUED 11-14-2018 CERTIFIED
                       MAIL TO ENDO PHARMACEUTICALS INC C/O CT CORPORATION
                       SYSTEM 4400 EASTON COMMONS SUITE 125 COLUMBUS OH 43219
                       ON 11-19-2018
                          Print This Docket                                                      Back




https://www.starkcountycjis.org/starkcrt/print_cv_docket_expanded?pass_case_number=2018CV02230          2/2
